Citation Nr: 0844202	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  01-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the RO 
that denied service connection for a low back disability.  
The veteran timely appealed.

In October 2001, the veteran testified during a hearing 
before RO personnel.  Records show that the veteran failed to 
appear for a hearing before a Veterans Law Judge at the RO 
that was scheduled for October 21, 2002.

In November 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
November 2003, the Board remanded the matter to the RO or 
VA's Appeals Management Center (AMC) for initial 
consideration of the recently developed evidence and further 
action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran and his representative when 
further action is required.


REMAND

The veteran contends that his low back disability had its 
onset in service.  Service treatment records at the time of 
the veteran's discharge examination in 1955 include a 
notation of dislocated vertebrae, November 1953; still 
occasional difficulty.  An orthopedic consultation at that 
time showed an impression of episode midline low back pain, 
etiology unknown.

In October 2001, the veteran testified that he had injured 
his low back in service while dismantling and moving an 
engine in November 1953.  The veteran reportedly stepped on a 
piece of pipe, slipped and fell, and landed on his back.  He 
was treated at the time primarily with a heat lamp and 
massage.

The veteran underwent a lamenectomy post-service, and has had 
numerous bouts of low back pain.  His current medical 
situation is complex.

Of note are the following opinions:  In August 2001, 
Marilyn J. Panger, D.C., opined that it is likely that the 
veteran's current low back condition was caused by the fall 
he took in 1953.  In January 2002, a VA examiner opined that 
there was nothing at all to suggest that the significant 
degeneration of the veteran's lumbar vertebrae, as revealed 
in X-ray, had anything to do with the fall that occurred 
almost 50 years before.  The VA examiner added that the 
veteran's insulin-dependency for 30 years had probably 
resulted in changes in his lower extremities that were 
responsible for his decreased mobility and slower gait.  In 
March 2003, Dr. Panger commented that the veteran's lumbar 
spine condition was longstanding and likely caused by the 
slip and fall in service in 1953.  Over the years the 
veteran's condition progressed to the point that he could no 
longer walk due to nerve damage.

In a prior remand, another VA examination had been requested 
for purposes of determining the etiology of the veteran's 
current low back disability, and whether its onset had been 
in service; and of reconciling, to the extent possible, the 
opinions in the claims file rendered by Dr. Panger and the 
January 2002 VA examiner.
  
On review of the claims folder, there is no record (other 
than the September 2008 supplemental statement of the case) 
that a June 2006 VA examination in New Orleans was scheduled 
or that the veteran failed to report.  There is no copy of 
any notification to the veteran of the examination scheduled 
at the VA Medical Center (VAMC) in New Orleans, Louisiana, in 
June 2006.  Records in the claims folder reflect that the 
veteran had been too fragile to travel to either Shreveport 
or Alexandria, Louisiana, for prior examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service slip and fall on a pipe in 
November 1953, as noted in service 
treatment records and as reported by the 
veteran.  

The examiner should provide a rationale 
for the opinions.  The veteran's claims 
file, to include a copy of this REMAND, 
should be provided to the examiner.  The 
examiner should reconcile any opinion 
with the service treatment records, the 
statements of Dr. Panger in August 2001 
and March 2003, and the January 2002 VA 
examination.  If the veteran does not 
report for the examination, please refer 
the claim to an examiner to provide an 
opinion based on the evidence in the 
claims folder.  

2.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



